Citation Nr: 0118510	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-27 543A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a mitral valve 
prolapse.

2.  Entitlement to an initial rating greater than 10 percent 
for a lumbosacral disability including a left ileum sclerotic 
density.

3.  Entitlement to an initial rating greater than 50 percent 
for sleep apnea.

4.  Entitlement to an initial rating greater than 10 percent 
for chronic bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1968 to August 
1972 and from January 1980 to April 1995.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1996 Department of Veterans Affairs (VA) rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which, in pertinent part, established service connection for 
a bilateral hearing loss disability, a lumbosacral disability 
including a left ileum sclerotic density, sleep apnea, and 
chronic bronchitis, and assigned noncompensable evaluations 
for those disabilities.  The RO also denied claims for 
service connection for a left shoulder disorder, reflux 
esophagitis, mitral valve prolapse, asthma, photophobia, and 
high blood sugar.  The veteran appealed the initial 
assignment of the noncompensable ratings for the 
service-connected disorders and the denial of service 
connection for the others.

The Board remanded this case in March 1999 for the veteran to 
clarify a matter about his accredited representative.

In September 1999, the Board issued a decision which denied 
the claims for service connection for a left shoulder 
disorder, reflux esophagitis, asthma, and photophobia on the 
basis that these claims were not well grounded.  The Board 
also denied an initial compensable evaluation for bilateral 
hearing loss but not because the claim was not well grounded.  
Rather, the Board decided the hearing loss claim on the 
merits.  Also in September 1999, the Board remanded for 
further development the claims for service connection for 
high blood sugar and mitral valve prolapse and the claims for 
initial assignments of the compensable ratings for the other 
service-connected disorders.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The new law also eliminates the concept of 
a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law also specifically provides that, in the case of 
any claim for benefits denied or dismissed by the Secretary 
of Veterans Affairs or a court because the claim was not well 
grounded where that denial or dismissal became final during 
the period beginning on July 14, 1999, and ending on November 
9, 2000, the Secretary shall, upon the request of the 
claimant or on the Secretary's own motion, order the claim 
readjudicated as if the denial or dismissal had not been 
made.  Therefore, with regard to the claims for service 
connection for a left shoulder disorder, reflux esophagitis, 
asthma, and photophobia which the Board denied on September 
14, 1999, on the basis that these claims were not well 
grounded, the veteran is hereby notified that he may submit a 
motion for readjudication of these claims pursuant to the new 
law.  These claims are also referred to the RO for any 
appropriate action that need be taken.

With regard to the claim for service connection for high 
blood sugar which the Board remanded in September 1999, 
further development of the medical evidence on remand 
revealed that the finding of high blood sugar was a symptom 
of diabetes mellitus.  Service connection was granted for 
diabetes mellitus on remand, and therefore the claim for 
service connection is no longer before the Board on appeal.


FINDINGS OF FACT

1.  The veteran does not have mitral valve prolapse.

2.  Service-connected lumbosacral disability including a left 
ileum sclerotic density is manifested by periodic back pain 
especially during prolonged driving, standing, or leaning 
over.

3.  Service-connected sleep apnea is manifested by daytime 
hypersomnolence and the use of a continuous airway pressure 
(CPAP) machine.

4.  Service-connected chronic bronchitis is mild with normal 
breath sounds and no rales or rhonchi and with normal 
spirometry on pulmonary function testing.


CONCLUSIONS OF LAW

1.  The evidence of record preponderates against the claim 
for service connection for a mitral valve prolapse.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

2.  The criteria for an initial rating greater than 10 
percent for a lumbosacral disability including a left ileum 
sclerotic density have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

3.  The criteria for an initial rating greater than 50 
percent for sleep apnea have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8911 
(1995); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2000).

4.  The criteria for an initial rating greater than 10 
percent for chronic bronchitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1995 & 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For Mitral Valve Prolapse.

Service medical records from the first period of active duty 
reflected no complaints or findings relevant to mitral valve 
prolapse.

In July 1982, an electrocardiogram (EKG) was essentially 
within normal limits.

In April 1986, the veteran was seen in the emergency room of 
a service department hospital for complaints of a cold for 
three weeks with pain in the upper chest for one day.  
Objectively, the heart had regular rate and rhythm with no 
gallops or murmurs.  An EKG showed no acute changes.  The 
assessment was bronchitis.

An April 1988 echocardiogram report noted normal findings 
except for a thickened mitral valve.  The examiner noted that 
a mitral valve prolapse could not be ruled out.  In May 1988, 
the veteran complained of near syncopal episodes with 
exertion.  It was noted that the April 1988 echocardiogram 
was normal.

In March 1995, the veteran underwent a treadmill stress test 
to diagnose or evaluate coronary artery disease.  The results 
were normal. 

On a July 1995 VA examination report, the examiner noted the 
history of possible mitral valve prolapse in service and that 
the veteran did not know what a mitral valve prolapse was.  
The examiner also noted that a current VA EKG was abnormal 
with possible inferior infarct with posterior extension.

Given the equivocal evidence of a possible mitral valve 
prolapse in service, the Board decided in its September 1999 
remand order that further testing should be done to ascertain 
whether or not the veteran had a mitral valve prolapse.  More 
importantly, the Board noted that apparently the veteran had 
assistance -- perhaps from a service representative -- in 
phrasing his claims because he claimed service connection 
specifically for "mitral valve prolapse" although he told 
the VA examiner that he did not even know what the term 
meant.  Thus, the Board construed the veteran's claim more 
generally as a claim for service connection for a heart 
disorder claimed as "mitral valve prolapse".  In this 
regard, the Board concluded that the claim should be remanded 
for further testing concerning the finding in July 1995 of an 
abnormal EKG with possible inferior infarct with posterior 
extension.  Further testing was ordered to ascertain whether 
there was an infarct and, if so, whether it was indicative of 
atherosclerosis or coronary artery or heart disease.  In this 
regard, the Board noted that section 3.309 of VA regulations 
listed arteriosclerosis as a chronic disease entitled to 
presumptive service connection if manifested to a degree of 
10 percent or more within one-year from discharge from 
service.

On remand, the further testing order by the Board was 
accomplished.  The veteran was found to have coronary artery 
disease which the RO construed as an increase in severity of 
service-connected hypertension which had been granted by the 
April 1996 rating decision and assigned a noncompensable 
rating.  In an October 2000 rating decision, the RO granted 
an increased rating to 30 percent for coronary artery 
disease, two vessel, with status post non-Q-wave myocardial 
infarction, and status post percutaneous transluminal 
coronary angioplasty and stenting mid left anterior 
descending, with hypertension, based on the additional 
medical evidence developed on remand.

In an October 2000 supplemental statement of the case, the RO 
continued the denial of service connection for a mitral valve 
prolapse.  A February 2000 VA Heart examination report in the 
claims file reflects that the examiner reviewed all the 
medical records pertaining to the equivocal findings of 
mitral valve prolapse and that the examiner was aware that 
the veteran had claimed service connection for mitral valve 
prolapse.  A thorough examination was conducted, including 
diagnostic testing such as an EKG and echocardiogram.  The 
examiner specifically concluded that there was no mitral 
valve prolapse or mitral regurgitation shown in this case.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
mitral valve prolapse and the claim must be denied.
VCAA:  The file shows that all evidence relevant to the 
veteran's claim has been properly developed, and no further 
VA assistance is required to comply with the duty to assist 
in this case.  VCAA, Pub. No. 106-475, 114 Stat. 2096 (2000).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, and it appears that 
all evidence relevant to this claim has been obtained and 
associated with the claims folder.  Service medical records 
have been associated with the claims folder.  VA examinations 
were conducted, and copies of the reports associated with the 
file.  The veteran has been rated for service-connected 
coronary artery disease in a separate rating decision, and 
medical evidence shows that the presence of a mitral valve 
prolapse has been specifically ruled out.  Therefore, the 
Board concludes that remand for compliance with the 
provisions of the VCAA would serve no useful purpose in this 
case with regard to the claim for service connection for a 
mitral valve prolapse.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

An Initial Rating Greater Than 10 Percent For A Lumbosacral 
Disability Including A Left Ileum Sclerotic Density.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to a lumbosacral 
condition with sclerotic density in the left ileum.

In August 1980, the veteran was seen in an outpatient clinic 
for complaints of low back pain without injury.  There was no 
history of back problems.  Objectively, there was decreased 
range of motion and tenderness at L5-S1 midline.  Deep tendon 
refluxes were 2+ or normal.  See Medical Abbreviations:  
10,000 Conveniences at the Expense of Communications and 
Safety 237 (7th ed. 1995).  The assessment was lumbosacral 
spasm and the veteran was treated with medication and heat.
A September 1985 X-ray report showed an impression of an area 
of increased sclerosis in the left ileum just lateral to the 
sacroiliac joint in the inferior portion.  It was ill defined 
and had the appearance of an osteochondroma or bone infarct.  
A bone scan was recommended to document activity.  An October 
1985 bone scan was normal.  There was no evidence for 
increased activity in the left sacroiliac joint compared to 
the right.

On a December 1988 pelvis x-ray, the radiologist noted again 
an area of sclerotic density in the left ileum.  The 
radiologist reported that this was unchanged since comparison 
radiograph from 1985.  It was further noted that the density 
appeared benign and most likely represented calcified 
enchondroma or similar benign pathology.  There were no bony 
destructive changes and no acute findings were evident.

In May 1992, the veteran was seen for complaints of low back 
pain radiating upwards.  There was no paresthesia, no 
numbness, no history of trauma.  On objective examination of 
the spine, there was no scoliosis.  The back was nontender.  
There was full range of motion with pain at 30 degrees 
flexion.  The assessment was low back pain secondary to 
muscle spasm. 

A July 1995 VA x-ray report pertaining to the lumbosacral 
spine reflected that the pedicles and the vertebrae were 
intact.  The L5-S1 intervertebral space was narrowed.  
Lordotic curve was preserved.  The impression was spondylotic 
changes.

On a July 1995 VA examination report, the examiner reported 
the veteran's history of having his back give out about two 
to three times a year.  He reported that he treats his back 
with rest and heat and occasionally has to go to a 
chiropractor.  On physical examination of the musculoskeletal 
system, the veteran had full range of motion of all his 
joints.  He had no joint swelling, no deformity, no 
instability.  Noting the x-ray findings, the examiner 
diagnosed spondylotic changes lumbosacral spine with 
narrowing L5-S1 (fifth lumbar -- first sacral spine).

In the April 1996 rating decision, the RO granted service 
connection for service-connected lumbosacral disability 
including a left ileum sclerotic density and assigned a 
noncompensable rating for the disorder under the criteria for 
lumbosacral strain which provides a noncompensable rating for 
slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  Because there was no objective 
medical evidence of record to show more than complaints of 
back pain two or three times a year, the Board noted in its 
September 1999 remand order that this initial rating seemed 
appropriate.  However, by reporting to the VA doctor that he 
has seen a chiropractor for his back symptoms, the veteran 
put the VA on notice of the existence of medical evidence 
that may show that his back condition warranted more than an 
initial noncompensable rating.  Accordingly, the Board 
remanded the case so that the RO could attempt to obtain 
those records.

In October 1999, the RO wrote to the veteran and requested 
that he provide the name and address of the private 
chiropractor he had seen about his back so that the RO could 
attempt to obtain the treatment records.  The veteran did not 
reply to the letter.

In February 2000, the veteran was afforded a VA Spine 
examination.  The examiner reviewed the pertinent evidence in 
the claims folder and summarized the findings of those 
medical reports in the examination report.  The examiner also 
noted the veteran's present history of pain in the lower back 
along with some stiffness.  The veteran described pain also 
in the hips, especially in the left hip, when he noticed pain 
in the low back.  He stated that the pain radiated to the 
left hip and to the back of the left thigh.  He noticed these 
symptoms periodically especially with prolonged driving, 
standing, or leaning over.  Walking alleviated the pain.  He 
denied any injury to the back.  He had had no surgery.  He 
reported that at the present time his back pain had not been 
affecting his occupation much but that he noticed the pain 
with activities such as prolonged driving.

On physical examination, the veteran was pleasant and in no 
distress.  His gait was unremarkable and no postural 
abnormalities were noted.  He used no assistive devices.  He 
had not used any braces, canes, or crutches in the past or 
used any at the present time.  Examination of the 
thoracolumbar spine revealed no definite tenderness.  He had 
mild tenderness in the posterior aspect of the left hip.  
Range of motion in degrees was 90 degrees flexion, 35 degrees 
backward extension, 40 degrees lateral flexion on either 
side, and 35 degrees lateral rotation on either side.  There 
was no pain with range of motion at the present time.  There 
was no paravertebral muscle spasm.  Straight leg raising test 
bilaterally was negative.  An X-ray revealed no bone or joint 
abnormality of the lumbar spine.  The diagnosis was low back 
pain.  The examiner was unable to express an opinion as to 
functional effects on the veteran's back from a sclerotic 
density in the left ileum.

In an October 2000 supplemental statement of the case, the RO 
granted an initial rating of 10 percent for the 
service-connected back disorder.  The Board concludes, based 
on the evidence of record, that the 10 percent rating for 
characteristic pain on motion adequately compensates the 
veteran for the periodic back pain that he experiences.  
There is no evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in 
standing position to show that the degree of severity more 
nearly approximates the next higher or 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Likewise, there was 
no evidence of symptoms warranting the highest or 40 percent 
rating such as listing of the whole spine, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.  The February 2000 examiner found no muscle 
spasm and the veteran had full range of motion of the spine 
without pain.  There is no evidence that the benign sclerotic 
density in the left ileum which is shown on X-ray is 
contributing to functional effects of the back such that a 
rating higher than 10 percent is warranted.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for the service-connected lumbosacral disability 
including a left ileum sclerotic density.

VCAA:  The file shows that all evidence relevant to the 
veteran's claim has been properly developed, and no further 
VA assistance is required to comply with the duty to assist 
in this case.  VCAA, Pub. No. 106-475, 114 Stat. 2096 (2000).  
The RO made reasonable efforts to obtain relevant records 
from the private chiropractor whom the veteran indicated he 
had seen for treatment by writing to the veteran and asking 
him for the name and address of the doctor and offering to 
assist him in obtaining these treatment records.  However, 
the veteran did not reply to the letter, and therefore the 
records were not adequately identified by the him to trigger 
any further duty to assist.  The RO also notified him that he 
could submit the records himself.  Thus, it appears that all 
notice requirements of the VCAA have been fulfilled.  
Moreover, evidence relevant to this claim has been obtained 
and associated with the claims folder.  Service medical 
records have been associated with the claims folder.  VA 
examinations were conducted, and copies of the reports 
associated with the file.  The claim has never been denied on 
the basis that it was not well grounded but rather has been 
adjudicated on the merits.  Therefore, the Board concludes 
that remand for compliance with the provisions of the VCAA 
would serve no useful purpose in this case with regard to the 
claim for an initial rating greater than 10 percent for 
lumbosacral disability including a left ileum sclerotic 
density.  See Soyini, 1 Vet. App. at 546; Sabonis, 6 Vet. 
App. at 430.

An Initial Rating Greater Than 50 Percent For Sleep Apnea.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to sleep apnea, 
although the veteran did complain on occasion of insomnia or 
sleeplessness.

In June 1993, the veteran complained of lightheadedness and 
forgetfulness for two months.  He also complained of 
increased somnolence.  He reported feeling sleepy during the 
day and losing concentration episodically.  He stated that 
sometimes he needs to sleep while driving and needs to pull 
over.  The veteran was sent for laboratory tests.  Later in 
June 1993 he reported for follow-up of the laboratory tests.  
The doctor's impression was borderline glucose intolerance 
and somnolent spells of unknown etiology.  In July 1993, the 
doctor's impression was possible narcolepsy.

The veteran was later sent for neurologic testing and a 
nocturnal polysomnogram.  The sleep study showed moderate to 
severe sleep apnea syndrome.  The veteran expressed interest 
in surgical treatment.  In November 1993, the veteran was 
seen in an ENT (ear, nose, and throat) clinic for complaints 
of excessive daytime somnolence.  The examiner's impression 
was "obstructive sleep apnea syndrome ? 
uvulopalatopharyngoplasty".

In December 1993, the veteran was scheduled to undergo 
surgery for sleep apnea but this was canceled when he was 
found to have an elevated "PTT".  (PTT or prothrombin time 
test a quantitative test for prothrombin in the blood based 
on the clotting time of oxalated blood plasma in the presence 
of thromboplastin and calcium chloride; the test measures the 
integrity of the extrinsic and common pathways of 
coagulation.  See Stedman's Medical Dictionary 1783 (26th ed. 
1995)).  Physical examination of the veteran was normal.  The 
plan included "Lupus anticoagulant, Anticardiolipin AB."

In January 1994, the veteran underwent the surgical procedure 
or "uvulopalatopharyngoplasty".  In February 1994, it was 
noted that the veteran was "doing markedly well" since the 
surgery.

On a July 1995 VA examination report, the examiner recorded 
the history of the diagnosis of sleep apnea in service and of 
the surgical procedure as recounted by the veteran.  The 
veteran also reported that the surgery "improved the 
situation for a few months."  He stated that he used an 
apnea machine before the operation but was unable to use it 
after because of the amount of movement and also he was told 
he did not have to use it.  The veteran reported that he 
still had problems staying awake during the day.  The doctor 
diagnosed history of sleep apnea, status post procedure 
(tonsillectomy and removal of uvula).

The RO granted service connection for sleep apnea and 
assigned an initial noncompensable disability rating for the 
disorder analogously under Diagnostic Code 8911 which 
provided criteria for evaluating epilepsy.  However, the 
Board noted in its September 1999 remand order that, since 
the RO's April 1996 rating decision, VA promulgated revised 
rating criteria for respiratory disorders which became 
effective in October 1996.  These revised criteria included 
specific criteria for evaluating sleep apnea syndromes under 
Diagnostic Code 6897.  38 C.F.R. § 4.97, Diagnostic Code 
6897.  The Board concluded, therefore, that remand was 
required to evaluate the veteran's service-connected sleep 
apnea under these new criteria.  See Karnas, 1 Vet. App. at 
312-13.

On remand, the veteran was afforded a VA respiratory 
examination.  The examiner noted that the veteran continued 
with daytime hypersomnolence, and the veteran reported that 
he was using a CPAP machine as a result of this disability.  
He did not have any classic symptoms to suggest narcolepsy 
but did fall asleep fairly easily.

The RO granted an initial rating of 50 percent under the 
criteria for evaluating sleep apnea.  Under those criteria, a 
50 percent rating is assigned where the disorder requires the 
use of breathing assistance device such as a CPAP machine.  
The highest or 100 percent rating is warranted where the 
disorder results in chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or; requires 
tracheostomy.  The Board notes that the medical evidence 
demonstrates that the criteria for the 100 rating has not 
been met in this case.  The veteran has not been shown on 
respiratory examinations, including pulmonary function 
testing, to have chronic respiratory failure or cor 
pulmonale.  The evidence does not show that he has had 
tracheostomy.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial rating greater than 50 percent for sleep apnea under 
the new rating criteria.  38 C.F.R. § 4.97, Diagnostic Code 
6847 (2000).

With regard to the criteria for petit mal epilepsy under 
which sleep apnea would have been rated analogously prior to 
the 1996 revisions to the rating criteria for respiratory 
disorders, the Board notes that those criteria provided a 60 
percent rating where the disorder resulted on average in at 
least 1 major seizure in 4 months over the last year; or 9-10 
minor seizures per week.  The next higher or 80 percent 
rating could be assigned for where the disorder resulted on 
average in at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly.  The highest or 
100 percent rating was warranted where the disorder resulted 
on average in at least 1 major seizure per month over the 
last year.  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, 
Diagnostic Code 8911, Notes 1, 2 (1995).  Although the 
veteran continued with daytime hypersomnolence and did fall 
asleep fairly easily, the medical evidence did not 
demonstrate that his difficulties were analogous either in 
frequency or intensity to the major and minor seizures 
described under the criteria for the 60 percent or higher 
ratings for epilepsy.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for an 
initial rating greater than 10 percent for chronic bronchitis 
under the old analogous criteria for rating sleep apnea prior 
to 1996.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (1995).

VCAA:  The file shows that evidence relevant to the veteran's 
claim has been properly developed, and no further VA 
assistance is required to comply with the duty to assist in 
this case.  VCAA, Pub. No. 106-475, 114 Stat. 2096 (2000).  
The VA examiner noted that the veteran was seeing a private 
neurologist for sleep apnea.  However, the RO made reasonable 
efforts to obtain relevant records from the veteran's private 
physicians by writing to the veteran in October 1999 and 
asking him for the names and addresses of any physicians whom 
he had seen or facilities where he had been treated for his 
service-connected conditions including sleep apnea and 
offering to assist him in obtaining those treatment records.  
However, the veteran did not reply to the letter, and 
therefore the records were not adequately identified by the 
him to trigger any further duty to assist.  The RO also 
notified him that he could submit any such records himself.  
Thus, all notice requirements of the VCAA have been 
fulfilled, and the evidence relevant to this claim has been 
obtained and associated with the claims folder.  VA 
examinations were conducted, and copies of the reports 
associated with the file.  The claim has never been denied on 
the basis that it was not well grounded but rather has been 
adjudicated on the merits.  Therefore, the Board concludes 
that remand for compliance with the provisions of the VCAA 
would serve no useful purpose in this case with regard to the 
claim for an initial rating greater than 50 percent for sleep 
apnea.  See Soyini, 1 Vet. App. at 546; Sabonis, 6 Vet. App. 
at 430.

An Initial Rating Greater Than 10 Percent For Chronic 
Bronchitis

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to chronic 
bronchitis.

In December 1981, the veteran was seen for complaints of a 
chronic cough productive of yellow sputum.  Objectively, the 
examination was within normal limits.  The assessment was 
acute bronchitis.

In March 1984, the veteran was seen for a history of nasal 
congestion, headaches, post nasal drip, a mild sore throat, 
and a history of bronchitis.  Objectively, the neck, throat, 
sinuses, and lungs were normal.  The assessment was throat 
irritation, possibly secondary to post nasal drip.

In April 1986, the veteran was seen in the emergency room of 
a service department hospital for complaints of a cold for 
three weeks with pain in the upper chest for one day.  
Objectively, minimal rhonchi of the lungs was detected in 
bilateral breath sounds.  A chest x-ray reflected increased 
bronchial markings.  The assessment was bronchitis.

In January 1989, the veteran was seen for a follow up for 
sinusitis during which he complained of decreased ability to 
perform on physical training test.  He stated that he would 
start coughing occasionally and be forced to stop.  The 
veteran admitted he sometimes just stopped because he was 
tired.  The examiner advised the veteran that, if the veteran 
desired, the examiner would run with him and perform an 
examination to rule out possible cold or exercise-induced 
asthma.

Later that month the veteran was seen for a follow up for 
chronic sinusitis and continued to complain of having a 
problem with shortness of breath during exercise.  On 
examination, the lungs were clear and on x-ray the lungs were 
within normal limits.  The impression was possible 
exercise-induced asthma.  The examiner's plan called for 
pulmonary function tests to be preformed.  A notation from 
the pulmonary function test laboratory of the Internal 
Medicine Department shows that pulmonary function was normal 
and that there was "good flow volume loop."

In April 1989, the veteran was seen for complaints of 
congestion and cough with physical training.  Objectively, 
the lungs were clear to auscultation.  Vital signs were 
stable and the veteran was afebrile.  The assessment was 
questionable exercise-induced bronchospasm.  The veteran was 
sent for pulmonary function studies with and without an 
inhaler or bronchodilator to rule out reactive airway 
disease.  On the Pulmonary Function Laboratory Report, mild 
obstructive airway disease was reflected.

In May 1989, the veteran complained again of difficulties 
breathing during physical training run.  The assessment was 
exercise-induced bronchospasm and chronic rhinosinusitis.  
The veteran was sent to the Internal Medicine Clinic for a 
consultation.  The report of the consultation, also dated in 
May 1989, showed that the examiner reviewed the complete 
history of the complaints and considered past laboratory, x-
ray, and pulmonary function testing.  The impression was 
chronic rhinitis, allergic; chronic bronchitis; and nasal 
septal deviation.  The veteran was given a permanent physical 
profile for chronic bronchitis and allergic rhinitis where he 
was allowed to walk as an alternative to running for physical 
training.

In September 1989, the veteran was seen with complaints of 
cold symptoms.  The assessment was pharyngitis/bronchitis.  
In January 1990, the veteran was seen with complaints of a 
7-8 month history of a chronic dry cough.  The assessment 
included chronic bronchitis.

In May 1990, the veteran was seen for complaints of recurrent 
sinusitis and bronchitis.  Objectively, examination of the 
head, eyes, ears, nose, and throat showed mild congestion.  
The chest was clear, breath sounds were good.  The examiner 
noted that the record showed that past pulmonary function 
tests were mildly abnormal without bronchodilator effect in 
10 minutes.  The examiner's impression was that there was no 
evidence of allergic respiratory disease and that there was a 
history of reactive airway disease and suggestion of 
bronchial asthma.  The primary treatment plan was for the 
veteran to stop smoking.

In July 1992, the veteran underwent pulmonary function tests.  
He ran on a treadmill for three minutes at five miles per 
hour and an incline of 5 percent.  He insisted on stopping 
due to leg pain.  The impression was that spirometry was 
within normal limits and that there was no change in 
pulmonary function with exercise.

In February 1995, the veteran underwent pulmonary function 
tests.  The computer impression was that spirometry was 
within normal predicted limits.

On a July 1995 VA examination report, the examiner recorded 
the history of chronic bronchitis in service.  The examiner 
also noted that July 1995 VA pulmonary function testing, the 
report of which is also of record, were within normal limits.  
The examiner diagnosed history of chronic bronchitis.

Shortly after the RO issued its rating decision in April 1996 
assigning a noncompensable rating for service-connected 
chronic bronchitis, VA revised the rating criteria for 
evaluating respiratory disorders effective in October 1996.  
Under the new criteria, there are three ways that a 
compensable rating may be granted for service-connected 
chronic bronchitis as is indicated by the use of the word 
"or" between each of the three criteria.  The first is an 
FEV-1 (Forced Expiratory Volume in one second) of 71 to 80 
percent predicted; the second is an FEV-1/FVC (Forced Vital 
Capacity) of 71 to 80 percent; and the third is DLCO (SB) 66 
to 80 percent predicted.  The July 1995 VA pulmonary studies 
showed that the veteran did not meet the first two criteria 
for a compensable rating because FEV-1 was 94 percent 
predicted and FEV-1/FVC was 103 percent.  However, the report 
did not show the results for DLCO (SB) (Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method) 
testing.  Therefore, the Board remanded the case for this 
test to be performed or for the examiner to explain why the 
test was not necessary.

On remand, the veteran was afforded another VA respiratory 
examination and pulmonary function testing was accomplished 
in February 2000.  As noted above, a 10 percent rating for 
chronic bronchitis is provided where there is FEV-1 of 71- to 
80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66 to 80 percent predicted.  On the pulmonary 
function testing conducted in February 2000, the veteran's 
FEV-1 was 95 percent predicted; the FEV-1/FVC was 79 percent; 
and the diffusion capacity or DLCO was 84 percent.  Because 
the veteran met the second criterion, FEV-1/FVC of 71 to 80 
percent, the Board concludes that the assignment of an 
initial rating of 10 percent was appropriate.

The next higher or 30 percent rating may be assigned where 
there is FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  The next higher or 60 percent rating may be 
assigned for FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  The highest or 
100 percent rating is assigned for FEV-1 less than 40 percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  The medical 
evidence of record, including the testing conducted in 
February 2000, did not indicate that the criteria for a 
rating higher than 10 had been met.  Accordingly, the 
preponderance of the evidence is against the claim for an 
initial rating greater than 10 percent for chronic bronchitis 
under the new rating criteria.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2000); Karnas, 1 Vet. App. at 312-13.

The old criteria for chronic bronchitis provided a 30 percent 
evaluation for moderately severe chronic bronchitis with 
persistent coughing at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation required severe chronic 
bronchitis manifested by a severe, productive cough; dyspnea 
on slight exertion; and pulmonary function tests indicative 
of severe ventilatory impairment.  A 100 percent rating was 
provided for chronic bronchitis which was pronounced; with 
copious productive cough and dyspnea at rest; severe degree 
of chronic airway obstruction; shown by pulmonary function 
testing with symptoms of associated severe emphysema or 
cyanosis and findings of right
sided heart involvement.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1995).

The medical evidence of record, including the VA respiratory 
examination conducted on remand in February 2000, does not 
show that the veteran has moderately severe chronic 
bronchitis with persistent coughing at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  In this regard, the results of July 1995 
VA pulmonary function testing were within normal limits, and 
a July 1995 VA examiner diagnosed chronic bronchitis by 
history only, noting that the veteran had chronic bronchitis 
in service.  On the more recent examination in February 2000, 
the VA examiner noted that lungs revealed normal breath 
sounds and there were no rales or rhonchi present.  In 
reviewing the pulmonary function tests, the examiner noted 
there was normal spirometry with no significant response to 
bronchodilators.  The examiner described the chronic 
bronchitis as "mild". Accordingly, the Board also concludes 
that the preponderance of the evidence is against the claim 
for an initial rating greater than 10 percent for chronic 
bronchitis under the old rating criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1995); Karnas, 1 Vet. App. at 312-13.

VCAA:  The file shows that all evidence relevant to the 
veteran's claim has been properly developed, and no further 
VA assistance is required to comply with the duty to assist 
regarding this claim.  VCAA, Pub. No. 106-475, 114 Stat. 2096 
(2000).  The RO made reasonable efforts to obtain relevant 
records from private physicians and treatment facilities, if 
any, by writing to the veteran and asking him for the names 
and addresses of such physicians or facilities and offering 
to assist him in obtaining treatment records.  However, the 
veteran did not reply to the letter, and therefore any such 
the records were not adequately identified by the him to 
trigger any further duty to assist.  The RO also notified him 
that he could submit such records himself.  Thus, it appears 
that all notice requirements of the VCAA have been fulfilled.  
Moreover, evidence relevant to this claim has been obtained 
and associated with the claims folder.  Service medical 
records have been associated with the claims folder.  VA 
examinations were conducted, and copies of the reports 
associated with the file.  The claim has never been denied on 
the basis that it was not well grounded but rather has been 
adjudicated on the merits.  Therefore, the Board concludes 
that remand for compliance with the provisions of the VCAA 
would serve no useful purpose in this case with regard to the 
claim for an initial rating greater than 10 percent for 
chronic bronchitis.  See Soyini, 1 Vet. App. at 546; Sabonis, 
6 Vet. App. at 430.


ORDER

Service connection for mitral valve prolapse is denied.

Initial ratings greater than 10 percent for a lumbosacral 
disability including a left ileum sclerotic density and for 
chronic bronchitis are denied.

An initial rating greater than 50 percent for sleep apnea is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

